Title: To James Madison from Richard M. Johnson, 21 January 1813
From: Johnson, Richard M.
To: Madison, James


Sir,
Capitol. Jan. 21st. 1813
I have just been informed by the chairman of a select committee of the Senate to whom was refered the nomination of Docr. Hanson Catlett that his name is improperly Spelt. vz. “Catett” this I was requested to communicate for correction.
Ten days since I handed to Mr Munroe the resignation of Governor Harrison. The letter was enclosed to me. He is under a hope that he will be appointed Maj Genl. if an opportunity occurs untill which time he acts under his Brevet Commission of Maj. Genl. from the Gove[r]nor of Kentucky when that shall expire he will act under the Commission of Grigadier [sic] untill he has accomplished the objects of his appointment. vz. the regaining the Country which we have lost.
Genl. Harrison has expressed a willingness to accept the appointment of Brigadier with a view to hold it permanently untill regularly promoted provided he should be made third or fourth in rank, which it is probable will be done, according to the rule about to be established viz. having a reference to former services & grade in the service of the U States.
But this acceptance will result from the want of an opportunity to appoint him Majr. General as I believe none doubt his capacity & his merit for Such appointment. With considerations of Sincere respect you[r] ob. Sert
Rh: M: Johnson
N B His resignation is of his civil appointment.
